Citation Nr: 0331854	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  03-25 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include Wolf-Parkinson-White Syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from July 1961 to March 
1962.

This appeal originates from a February 2003 rating decision 
that denied the veteran's claim for service connection for a 
cardiovascular disability, to include Wolf-Parkinson-White 
Syndrome.  The appellant submitted a notice of disagreement 
with the decision in April 2003, and a statement of the case 
was issued in July 2003.  The appellant perfected his appeal 
to the Board of Veterans' Appeals (Board) with the filing of 
a substantive appeal in August 2003.  


REMAND

Pertinent to the issue on appeal, the veteran initially 
requested a hearing at the RO before a traveling section of 
the Board in his August 2003 substantive appeal.  However, in 
a subsequent statement received at the Board in October 2003, 
the veteran requested a hearing before RO personnel, in 
Columbia, South Carolina, before appearing before the Board.  
In November 2003, the veteran requested that the Board 
transfer his claims file to the RO for the requested hearing.

Pursuant to 38 C.F.R. § 3.103(c) (2003), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  As such, and in accordance with 
the veteran's request, the veteran must be provided an 
opportunity to present testimony before RO personnel.  

The RO should also furnish the veteran another opportunity to 
present information and/or evidence pertinent to the issue on 
appeal.  In this regard, the Board notes that, in a December 
2002 letter, the RO requested that the veteran provide 
further information and/or evidence to support his claim for 
compensation benefits within 30 days of the date of the 
letter, consistent with the provisions of 38 C.F.R. 
§ 3.159(b)(1) (2003).  The RO noted that it would decide the 
veteran's claim after 30 days.  

However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
duty to notify under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Therefore, since this case is being remanded for compliance 
with due process requirements, the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to submit the additional information and/or evidence 
requested.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the Act has fully been complied 
with.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the Act prior to 
adjudicating the claim on appeal.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should appropriately schedule 
the veteran for a hearing before RO 
personnel at the earliest available 
opportunity, in accordance with 38 C.F.R. 
§ 3.103(c) (2003).  The RO should notify 
the veteran and his representative of the 
date and time of the hearing.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record that is pertinent to 
his service connection claim.  The RO 
should also invite the veteran to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond.    

3.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a cardiovascular 
disability, to include Wolf-Parkinson-
White Syndrome, in light of all pertinent 
evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to clear reasons and bases for the 
RO's determinations) and afford them the 
appropriate period of time to respond 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 




directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



